OPINION ON REHEARING.
Saturday, June 25, 1887.
Seevers, J.
2. kailroads: fices'fpiead-tioiis.111 r In a petition for a rehearing, our attention is called to the fact that we failed to determine a question made by counsel for appellant, and upon again looking into the record we think this position must be sustained. We proceed, therefore, to determine such question. It is this: The court instructed the jury that “negligence is defined as want of ordinary care; and may be evidenced * * * in various ways,” such as “ the employment of unskillful or careless engineer and fireman; * * * and if you find from the evidence that the defendant ‘ carelessly and negligently managed its road ’ in this respect, and that by *200reason of such negligence a fire was set out, the defendant is liable.” Without doubt, we think the court instructed the jury that if they found the engineer and fireman were unskillful, and that by reason thereof the fire was set out, then the plaintiff was entitled to recover, and it is contended by counsel for the appellant that there is no such issue, and, if there was, there is no evidence tending to establish such fact. There is no allegation in the petition that the “ engineer and fireman” were unskillful. There is, however, this allegation: that the defendant permitted the engine to be out of “repair, and carelessly and negligently used.” At most, this may amount to a charge that the engineer and fireman were negligent, and this is materially different from an allegation that they were unskillful or incompetent. Under the issue, the burden was on the defendant to show that the engineer and fireman were not negligent or careless. But, as will be observed, the court submitted to the jury the tpiestion whether the engineer and fireman were unskillful. That is inconsistent, and we feel constrained to say that there was no such issue, and therefore the judgment of the district court must be
REVERSED.